Opinion of the Court
George W. Latimer, Judge:
The accused was found guilty of failure to obey a lawful order and forgery, in violation of Articles 92 and 123, Uniform Code of Military Justice, 10 USC §§ 892 and 923, respectively. The court-martial adjudged a sentence which included reduction to the lowest enlisted grade, dishonorable discharge, forfeiture of all pay and allowances, and confinement at hard labor for two years. Both the convening authority *124and the board of review affirmed the conviction, but the board reduced the confinement portion of the sentence to incarceration at hard labor for one year and three months. We granted accused’s petition for review to determine the single issue of whether the law officer erred in admitting a prosecution exhibit which contained unfavorable statements concerning the military record of the accused.
The exhibit in question, which was offered in evidence by the prosecution, is captioned “Installation Clearance Record.” It is an official document which established that the accused had satisfactorily settled all personal and property accounts with the Government, a necessary requirement of clearance before he could be returned from overseas duty to the United States. The document contained two entries which reflected that his conduct and efficiency were rated as being unsatisfactory, and these could have been masked out without impairing the relevant portions of the exhibit. In making his objection to the proffered evidence, defense counsel specifically noted that he was objecting only to those remarks. At that time the accused had not placed the quality of his service in issue and we believe the law officer erred in not sustaining the objection until the two entries had been obliterated. It would have been a simple matter to have done so, and we find no reason for the law officer not keeping from the court-martial members evidence which is incompetent even though it is included in a document which is admissible. See United States v Schaible, 11 USCMA 107, 28 CMR 331; United States v Larue, 11 USCMA 470, 29 CMR 286.
While we find error — indeed the Government forthrightly concedes the law officer should not have allowed the entire document to go to the court-martial without masking the two remarks with which we are here concerned — nevertheless we are certain the impropriety had no impact on the findings or sentence.
The facts of the substantive offenses are largely uncontested, and they are ample to sustain the findings of guilt beyond a reasonable doubt. In fact, the evidence of the prosecution, when coupled with the voluntary pretrial confession of the accused, compels a finding that the accused was guilty of the alleged crimes. The incompetent entries were not inflammatory, and moreover there was competent evidence in the record that the accused was being returned to the United States to afford him a chance to “straighten up.” That alone would bespeak unsatisfactory service. In addition, his unit commander and a sergeant who was also a member of accused’s organization testified that his reputation for truth and veracity was poor and they would not believe him under oath. Parenthetically, we note this evidence was admissible because accused became a witness in his own behalf for the purpose of testifying on the voluntariness of his confession. However, his testimony fell far short of raising any question of involuntariness and, as we have previously mentioned, there was no issue of fact to be resolved on the substantive offenses. We, therefore, have no hesitancy in saying that the two entries had no impact on findings.
We reach the same conclusion on sentence. In addition to the evidence which came in prior to findings, the accused took the witness stand in extenuation and mitigation, and it is arguable that his testimony concerning his prior service rendered the entries admissible on the sentence. But pretermitting that question, we point out he testified to his difficulties which would indicate clearly that his conduct and efficiency was below that of a satisfactory soldier. Furthermore, his company commander had testified he had a talk with the accused about his return to the United States, which was prompted by the accused’s unsatisfactory overseas performance of duties. The questioned entries were, therefore, only repetitious of other competent testimony. But, in addition, the accused was found guilty *125of forging another enlisted man’s savings bond, which carries a maximum sentence of a dishonorable discharge, reduction to the lowest enlisted pay-grade, total forfeitures, and confinement for five years. While the parties are in disagreement on the punishment imposable for the other offense, it matters little whether we consider it will support a maximum sentence of six months for failure to obey a lawful orde@, the same period for missing movement, or a one-month period for absence without leave. See Footnote 5 to the Table of Maximum Punishments, paragraph 127c, Manual for Courts-Martial, United States, 1951. For the purposes of this case, we will assume the lesser period is appropriate. But even then, when the two offenses are considered together, we point out that the court-martial sentenced accused to only two years’ confinement, and the term of imprisonment as it now stands is less than one-fourth of the maximum that could have been imposed. The facts surrounding the forgery offense show a total disregard for the rights of another enlisted person and a forgery of two names, and the absentee crime was aggravated. Both would show character defects and unsatisfactory service. Accordingly, we conclude that the two entries in the exhibit, if noticed at all by the court-martial members, did not influence them in their assessment of appropriate punishment.
For the reasons hereinabove set forth, we affirm the decision of the board of review.
Chief Judge Quinn concurs.